Citation Nr: 1409222	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.

3.  Entitlement to aid and attendance or housebound status for a spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 1978.  The Veteran died in February 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to aid and attendance or housebound status for a spouse is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During his lifetime, the Veteran was service connected for organic anxiety syndrome secondary to brain trauma with PTSD and history of alcohol abuse, rated as 100 percent disabling; diplopia due to blow-out fracture of the right orbit with right infra and supra orbit nerve damage, rated as 30 percent disabling; and nasal obstruction with deviated nasal septum, rated as non-compensable; the 100 percent rating had been in effect since May 2001.  

2.  According to the Certificate of Death, the cause of death was unspecified natural disease process-cause unknown.  The other significant conditions contributing to cause death were tobacco abuse and history of head trauma with neurological symptoms.  

3.  The Veteran's death is etiologically related to his service-connected residuals of a traumatic brain injury (TBI).  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service contributed substantially or materially to the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.103, 3.303. 3.304, 3.307, 3.309, 3.312 (2013).

2.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.




Service Connection for the Cause of Death

The service treatment records reflect that the Veteran suffered a physical assault in May 1977, sustaining right-sided facial injuries including a blow-out orbital floor fracture as well as nasal injury after being repeated beaten in those areas.  The Veteran also reported post-traumatic headaches.  After service, the medical records show that the Veteran had organic anxiety syndrome secondary to brain trauma with PTSD.  The medical records, dated with regularity from service until the Veteran's death, specifically showed that he had suffered a severe inservice head injury which resulted in psychiatric impairment including cognitive impairment, neurological disability, and dementia, which, in their totality, were totally disabling for years prior to death.  The Veteran also suffered another head trauma during 1989 when he was involved in a skiing accident; however, no examiner ever differentiated the effects of the two head traumas and the Veteran's original head trauma was consistently noted to have been severe.  

The Veteran's eye, nose, and brain trauma-related injuries were all service connected as follows at the time of his death: organic anxiety syndrome secondary to brain trauma with PTSD and history of alcohol abuse, rated as 100 percent disabling; diplopia due to blow-out fracture of the right orbit with right infra and supra orbit nerve damage, rated as 30 percent disabling; and nasal obstruction with deviated nasal septum, rated as non-compensable.  The 100 percent rating had been in effect since May 2001.  

The Veteran died in February 2009.  According to the Certificate of Death, the cause of death was unspecified natural disease process, cause unknown.  The other significant conditions contributing to cause death were tobacco abuse and history of head trauma with neurological symptoms.  A physician signed the death certificate.  Prior to death, the Veteran had undergone dental surgery without incident.  The death was considered sudden and not precipitated by any particular illness or event, according to the record, including statements of the appellant.  

In June 2009, a VA medical opinion was obtained to ascertain if the Veteran's service-connected disabilities played an etiological role in his death.  The examiner essentially indicated that there simply was not enough information to determine the exact cause of death as no autopsy had been performed.  

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

In this case, the Veteran was service-connected for residuals of a TBI.  The rating, as noted, was 100 percent.  Since the brain is a vital organ, debilitation may be assumed.  It is clear that the exact cause of death is unknown in this case due to the lack of an autopsy and the fact that the death was unexpected with no apparent precipitating illness or incident.  The VA examiner speculated on various possible causes of death, including a seizure.  However, he opined that while a TBI can cause a seizure, the Veteran did not have a history of a seizure disorder.  This is not the case.  The medical records dated in the late 1980's indicated that the Veteran was being evaluated for a seizure disorder, indicative that he was having symptoms consistent with a seizure disorder.  Also, the Veteran was evaluated for neurological impairment.  Although it was noted that multiple sclerosis (MS) was a possible diagnosis, eventually it was determined that the Veteran did not have MS, and neurological impairment was attributable to the TBI disability.  

The VA examiner's opinion is incomplete as the examiner failed to note that the Veteran had experienced seizure symptoms and had a history of such.  In addition, the VA opinion basically speculated on a variety of possible causes, without any certainty.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, while this examiner opined that the Veteran's service-connected disabilities did not play an etiological role in the Veteran's death, the opinion is of diminished probative value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The other medical evidence of record is reflected on the Certificate of Death which indicated that the Veteran's head trauma with residual neurological symptoms contributed to death.  

Thus, in sum, there are essentially two medical opinions, but neither is without flaws.  The Board does not find, however, that an additional opinion is necessary as it is clear that the medical record as it stands does not lend itself to a precise evaluation due to the lack of an autopsy in this case.  Basically, the exact nature of the Veteran's death is unclear.  However, there is available data provided on the Certificate of Death, which is certainly probative as it is intended to reflect the reason for the Veteran's death and is accepted as providing that information.  Therefore, in viewing the available evidence, the Board finds that it is in relative equipoise as to the matter of whether the Veteran's service-connected TBI and the residuals thereof, including neurological impairment, contributed to cause the Veteran's death.  There is uncertainty as to the exact cause, but the Certificate of Death clearly lists a contributory cause which is service-connected.  

The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for the cause of the Veteran's death is warranted.


DIC under 38 U.S.C.A. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 is granted.

Entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as moot.


REMAND

The Board notes that the record does not contain satisfactory current medical evidence regarding whether the appellant currently requires the regular aid and attendance of another person, or whether she is housebound; thus she should be afforded an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an updated letter as to the issue of entitlement to aid and attendance or housebound status for a spouse.  In addition, ask the appellant to identify all her current medical care providers.  After securing the appropriate medical release(s), obtain and associate with the record copies of all clinical records.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  After any additional medical records are obtained, schedule the appellant for a VA aid and attendance examination.  The record must be made available to, and reviewed by, the examiner in conjunction with the examination.  Any indicated studies and tests should be conducted.

The examiner must indicate whether the appellant requires care and assistance on a regular basis to protect herself from the hazards or dangers incident to her daily environment as a result of her current disabilities.

The examiner must also indicate whether any of the following factors are present as a result of the appellant's current disabilities: inability to dress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reasons of a particular disability cannot be done without aid; inability to feed herself through the loss of coordination of upper extremities or through extreme weakness; or inability to tend to the wants of nature. 

Finally, the examiner must state whether the appellant is bedridden, that is, whether she is required to remain in bed through the essential character of her disabilities.

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the appellant's claim.  If the claim is not granted, provide the appellant a supplemental statement of the case, and after she has had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


